Citation Nr: 1824212	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-36 040	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Service connection for plantar fasciitis with chronic right sesamoiditis.

2.  Entitlement to an initial compensable evaluation for residuals of stress fracture of pubic ramus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to April 2010.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony before the Board in April 2018.  

The issue of entitlement to an initial compensable evaluation for residuals of stress fracture of pubic ramus is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 2005 to April 2010

2.  On April 5, 2018, prior to the promulgation of a decision in the appeal and during hearing before the Board, the Veteran stated that she wished to withdraw the claim of service connection for plantar fasciitis with chronic right sesamoiditis is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the claim of service connection for plantar fasciitis with chronic right sesamoiditis by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the April 2018 Board hearing, the Veteran withdrew the claim of service connection for plantar fasciitis with chronic right sesamoiditis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The claim of service connection for plantar fasciitis with chronic right sesamoiditis is dismissed.


REMAND

The Veteran last underwent a VA examination to assess the severity of her 
service-connected stress fracture of the pubic ramus in May 2010, almost eight years ago.  The Board notes that there is a January 2018 Disability Benefits Questionnaire of record from Dr. MHO; however, there were no findings pertaining to the Veteran's stress fracture of the pubic ramus as it was an evaluation of her service-connected lumbosacral disc disease and radiculopathy of the right lower extremity.   

The Veteran testified in April 2018 that her stress fracture of the pubic ramus is productive of residuals, to include, but not limited to, daily pain and pain with exertion and sitting for long periods of time. The Board notes that the Veteran's stress fracture of the pubic ramus is an unlisted condition, which makes it permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  She is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5298, removal of coccyx.  As noted above, the Veteran is also service-connected for lumbosacral disc disease and radiculopathy of the right lower extremity.  Clarification must be sought to determine whether there is any overlapping symptomatology between the service-connected residuals of stress fracture of the pubic ramus and service-connected lumbosacral disc disease and associated radiculopathy of the right lower extremity in order to properly determine the extent, frequency, and/or severity of symptoms and manifestations associated with each disability.   

VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Therefore, as the Veteran was last afforded a VA examination in 2010 and further clarification is necessary to address the Veteran's contentions, the Veteran should be provided another VA examination to ascertain the current severity of her residuals of stress fracture of the pubic ramus.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition to needing a contemporaneous examination, the Board points out that the 2010 VA examination does not address all necessary testing.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine the severity of her service-connected residuals of stress fracture of the pubic ramus.  
The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must use the most recent Disability Benefits Questionnaire for musculoskeletal disabilities, which complies with the mandates in Correia.  All pertinent symptomatology and findings necessary to rate this disorder must be reported in detail.  

(i) The examiner must identify the anatomical localization, symptomatology, and functions affected that are closely analogous to the residuals of stress fracture of the pubic ramus.  
(ii) The examiner must determine the active range of motion of the Veteran's hips and thighs in degrees, by use of a goniometer noting by comparison the normal range of motion of the hip and thigh.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and in the opposing undamaged joint, if applicable.  The examination report must confirm that all such testing has been made and reflect those testing results.  
(iii) The examiner must also perform active and passive repetitive range of motion testing of the hips and thighs.  If pain on motion is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected residuals of stress fracture of the pubic ramus disability expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

(iv) The examiner should distinguish the extent, frequency and/or severity of those symptoms and manifestations associated with her service-connected residuals of stress fracture of the pubic ramus and service-connected lumbosacral disc disease and radiculopathy of the right lower extremity.  If possible, the examiner should provide a list of symptoms associated with each diagnosed disability/disease.  If the examiner determines that it is not possible to discern which disorder primarily contributes to the findings, the examiner must explain why and provide a statement detailing any overlapping or inextricable symptoms.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

3.  After completing these requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim in light of all evidence of record since the October 2012 statement of the case, including, but not limited to, buddy statements submitted in March 2018.  
 
If upon completion of the above action, the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




		
E. I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


